Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into in Tel-Aviv, Israel on October 10, 2016 (hereinafter, the “Effective
Date”), by and between NovoCure (Israel) Ltd., of Topaz Building, 4th floor,
MATAM Center, Sha’ar HaCarmel, P.O.B. 15022, Haifa 31905, a company incorporated
under the laws of the State of Israel (the “Company”), and Asaf Danziger (the
“Executive”).

WHEREAS, the Company is a wholly-owned subsidiary of NovoCure Limited, a Jersey
(Channel Islands) corporation (the “Parent”);

WHEREAS, the Executive and the Company are party to that certain Employment
Agreement, dated as of October 1, 2002 (the “Prior Agreement”), pursuant to
which the Executive serves as the Chief Executive Officer of the Company; and

WHEREAS, the Executive and the Company desire to amend and restate the Prior
Agreement as of the Effective Date pursuant to the terms hereof, in order to
assure the Company, the Parent and their respective direct and indirect
subsidiaries and affiliates (collectively, the “Novocure Group”) of the
Executive’s continued employment in an executive capacity and to compensate him
therefor and the Executive is willing to continue to be so employed.

THEREFORE, the parties agree as follows:

1.

Employment and Duties

 

(a)

General.  Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby agrees to continue to employ the Executive, and
the Executive hereby agrees to continue to serve, as the Chief Executive Officer
of the Company.  In such capacity, the Executive agrees to devote Executive’s
full business time to the business of the Company and the Novocure Group, and to
perform the duties commensurate with his position as Chief Executive Officer,
under the direction and supervision of the board of directors (or similar
governing body) of the Company and the board of directors of the Parent (the
“Board”), and to use his best efforts, skill and energy to promote and serve the
interests of the Company and the other members of the Novocure Group.  The
Executive’s regular place of employment shall be in Israel, and will include
travel and period of stay abroad according to the requirement of his position
with the Company.  While the Executive’s formal employment relationship will be
with the Company, the Executive agrees to serve in such other positions,
including without limitation, on such boards of directors (or similar governing
bodies) or committees thereof, as may be mutually agreed upon by the Executive
and the Novocure Group.

 

(b)

Position of Trust.  The Executive is being employed in a management position,
within the meaning of the Hours of Work and Rest Law, 5711-1951, which requires
a special measure of personal trust as defined thereunder.  Therefore, the
provisions of such law shall not apply to the Executive, and he shall not be



--------------------------------------------------------------------------------

 

entitled to any compensation for his employment beyond that specified in this
Agreement.  The Executive shall not engage in any activities that may interfere
or conflict with the proper discharge of his duties hereunder, and shall
immediately notify the Board of any actual or potential business or fiduciary
conflict of interest that may arise with respect to his employment; provided,
that subject to the foregoing notification obligation, the Executive shall be
permitted to (x) accept appointment to or continue to serve on any board of
directors or trustees of any business corporation, charitable organization or
other entity with the consent of the Board and (y) manage his passive personal
investments.  Without derogating the foregoing, as of the Effective Date, the
Board consents to the Executive’s participation in the activities listed on
Exhibit A attached hereto.

2.

Compensation and Other Benefits

The Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

 

(a)

Base Salary.  The Company shall pay to the Executive a gross, monthly base
salary of US $52,000, payable in accordance with the payroll practices of the
Company in a manner consistent with past practices (hereinafter the “Base
Salary”).  The Base Salary shall be converted from US Dollars to Israeli Shekels
based on the applicable US Dollar/NIS exchange rate, as determined in accordance
with the Company’s senior executive payroll practices, as determined and fixed
from time to time by the Board or compensation committee of the Board, or, if no
such determination has been made, on the actual date of payment.  As of the date
hereof, the US Dollar/NIS exchange rate is set at 1 US Dollar to 4 NIS.  While
the Executive is employed, the Base Salary and related exchange rate shall be
reviewed from time to time for possible adjustment by the compensation committee
of the Board.

Any and all taxes and liabilities applicable from time to time in connection
with the Base Salary, the Executive’s benefits and/or other payments to which
the Executive is entitled to under this Agreement, will be borne by the
Executive.  The Company shall be entitled to deduct or withhold from the Base
Salary, and from all other payments made under this Agreement, all taxes and
charges which the Company may be required to deduct or withhold, according to
the applicable law.  Notwithstanding the foregoing, all tax consequences of the
benefits to the Executive in connection with the automobile as set under Section
2(f) below, shall be borne by the Company and the Company shall pay to the
Executive, concurrently with the monthly payments of the Base Salary, such
amount of income tax as it deems appropriate in connection therewith (without
such payments being deemed, for any purpose whatsoever (including without
limitation, for the calculation of the Target Bonus, severance payment and/or
any other social benefit) as a part of Executive’s Base Salary hereunder).

Discretionary Annual Bonus.  The Executive shall be eligible to receive a
discretionary annual cash bonus having a payout at the target level of
performance



--------------------------------------------------------------------------------

of 75% of the Executive’s annual Base Salary (the “Target Bonus”) for each
calendar year that the Executive is employed by the Company, payable during the
first calendar quarter of the year following the year to which the bonus
relates, subject to the Executive’s continued employment through the payment
date.  Such bonus will be subject to the Executive’s successful achievement of
performance goals set by the Board (or a committee thereof), in its sole
discretion, including, without limitation, goals based on the operating results
of the Novocure Group or the Executive’s individual performance.

 

(b)

Vacation, Relaxation and Sick Leave.

 

1.

The Executive shall be entitled to twenty eight (28) days of paid vacation per
year, to be taken with adequate regard to the needs of the Company.

 

2.

Untaken Vacation Time.  Every twelve (12) months, the Executive may, at his
election: (i) subject to applicable law, accumulate the untaken vacation time to
which he is entitled until that date, for use in the two subsequent years; or
(ii) receive the Base Salary payable with respect to any unused vacation days
not taken until that date.

 

3.

Recuperation Pay.  Executive shall be entitled to recuperation pay (d’mey
havra’ah) in accordance with the provisions of the applicable law.

 

4.

Sick Days.  The Executive shall be entitled to one (1) month of sick days (days
of absence from work at full compensation due to legitimate illness) per
year.  Any balance of such sick days not used in any year may be accumulated for
use as sick days in subsequent years, up to a maximum of six (6) months.  The
paid sick days provided for in this paragraph shall come in lieu of any
obligations under the Sick Pay Law, 5736-1976.

 

(c)

Additional Compensation.  The Company shall also make each of the following
payments on behalf of the Executive:

 

1.

Advanced Study Fund.  For each month during the Executive’s employment, the
Company shall contribute an amount equal to 7.5% of the Executive’s monthly Base
Salary (but not exceeding the highest deductible and/or credible amount for tax
purposes (the “Deductible Amount”)), and shall deduct an amount equal to 2.5% of
the Executive’s monthly Base Salary for such month, from the Executive’s monthly
Base Salary, and forward such amount on behalf of the Executive to the an
advance study fund designated by the Executive in the name of the Executive, to
cover a professional education fund (keren hishtalmut).  The difference between
7.5% of the Executive’s monthly Base Salary and the Deductible Amount shall be
monthly paid to the Executive by the Company at the same time with the Base
Salary (the “Additional Amount”).  Nevertheless, the parties hereby agree that
such Additional Amount shall not be deemed, for any purpose whatsoever,
including



--------------------------------------------------------------------------------

 

without limitation for the calculation of the Target Bonus, severance payment
and/or any other social benefit, as a part of the Executive’s Base Salary
hereunder.

 

2.

Managers’ Insurance.  A. If the Executive has not elected for contributions to
be made to the Pension Fund (as defined in and pursuant to subsection (B)
below), then (i) the Company shall contribute, on a monthly basis, an amount
equal to 8.33% of the Executive’s Base Salary for such month to a manager’s
insurance policy with an insurance company designated by the Executive (the
“Insurance Company”) in the name of the Executive (the “Policy”), to cover
severance pay benefits, (ii) the Company shall contribute, on a monthly basis,
an amount equal to 5% (or any other increased percentage as shall be updated
from time to time by the Minister of Economy) of the Executive’s Base Salary for
such month and forward such amount on behalf of the Executive, to the Policy, to
cover pension benefits (tagmulim) and (iii) the Executive shall pay, on a
monthly basis, an amount equal to 5% (or any other increased percentage as shall
be updated from time to time by the Minister of Economy) of the monthly Base
Salary as premium on the Policy, and such amount shall be deducted by the
Company from the Base Salary and transferred to the Insurance Company.

In addition, the Company shall contribute, on a monthly basis, an amount of up
to 2.5% of the Executive’s Base Salary for such month, to the Policy, to cover a
work disability plan.

B. In lieu of the contributions made in accordance with subsection (A) above,
the Executive may elect, in his absolute discretion, that the Company’s
contributions be made to a pension fund (the “Pension Fund”) for the benefit of
the Executive.  In such event, the Company shall pay, on a monthly basis, an
amount equal to 14.33% of the Executive’s Base Salary (consisting of 6% for
pension payments (or any other increased percentage as shall be updated from
time to time by the Minister of Economy) and 8.33% for severance payments), and
the Executive shall make contributions to such Pension Fund on a monthly basis
in an amount equal to 5.5% (or any other increased percentage as shall be
updated from time to time by the Minister of Economy) of the Executive’s Base
Salary as a premium on the Pension Fund.  Such amount to be contributed by the
Executive shall be deducted by the Company from the Executive’s Base Salary and
transferred to the Pension Fund.

C. The Executive agrees and acknowledges that payments by the Company under this
Section 2 shall be in lieu of the Company’s statutory obligation to pay
severance pay, in accordance with Section 14 of the Severance Pay Law, 5723-1963
(the “Law”) and the approval of the Minister of Labor and Welfare, published on
the Official Publications Gazette No. 4659, on June 30, 1998, as amended and
published in the



--------------------------------------------------------------------------------

Official Publications Gazette No. 4803 on September 19, 1999, in the form
translated and attached hereto as Appendix A and constituting an integral part
hereof or any other updated approval, if and when issued.

Upon the termination of this Agreement for any reason whatsoever, the Company
shall assign all rights in the Policy and/or the Pension Fund, as the case may
be, to the Executive, by directions in writing to the Insurance Company and/or
the custodian of the Pension Fund, as the case may be, and the issuance of the
required Income Tax forms; provided, however, that the following exceptions
shall apply:  (i) in the event Executive’s right to severance pay has been
deprived under a verdict according to Section 17 of the Law and to the extent so
deprived, or (ii) in case Executive draws upon the Policy other than for an
“Entitling Event” (“Eruah Mezake”) as defined in Appendix A), in such cases (i)
and (ii) those portions of the Policy constituting the Company’s 8.33%
contributions will be refunded to the Company.

 

(d)

Expense Reimbursement.  Upon presentation of appropriate documentation, the
Executive will be reimbursed in accordance with the Company’s expense
reimbursement policy as in effect from time to time for all reasonable and
necessary business expenses incurred in connection with the performance of the
Executive’s duties and responsibilities hereunder.

 

(e)

Automobile Expenses.  During the Term, the Company will provide the Executive on
a monthly basis an amount in cash sufficient on an after-tax basis to cover car
and car-related expenses of the Executive (other than parking fines and or other
traffic violations) not to exceed $4,000 per month.

 

(f)

Military Reserve Service.

 

1.

Throughout any reserve service, in accordance with the provisions of applicable
law, the Executive shall be entitled to full remuneration in respect of all
payments and rights awarded by this Agreement.

 

2.

The Executive is required at all times to provide the necessary documentation in
connection therewith and for submission by the Company to the National Insurance
Institution (“NII”) in order to claim such payments from the NII and the Company
will have the right to claim such payments from the NII.

 

(g)

Equity Compensation.  During the Term, the Executive shall be eligible to
participate in the Parent’s 2015 Omnibus Incentive Plan, or such other
equity-based long-term incentive compensation plan, program or arrangement
generally made available to similarly situated senior executives of the Company
or the Parent, as the case may be, from time to time (the “Plan”), as determined
in the sole and absolute discretion of the board of directors of the Parent or a
committee thereof.



--------------------------------------------------------------------------------

3.

Term of Employment

 

(a)

The Term.  Subject to early termination as set forth herein, the employment of
the Executive shall be for and shall continue for no specific term (the
“Term”).  For purposes of this Agreement, “Good Reason” means termination by the
Executive for any of the following reasons: (i) the Company’s material failure
to make any required payment to the Executive hereunder; (ii) the substantial
diminution of the Executive’s position, reporting relationship, duties or
responsibilities through no fault of his own; (iii) a reduction in the
Executive’s Base Salary or Target Bonus of more than ten percent (10%), unless
such reduction is applied to all senior executives; (iv) a requirement that the
Executive move his principal business location that would increase his commute
by more than thirty (30) miles from the location in effect of the Effective
Date; or (v) the Company’s willful breach of any of its material obligations
under any written agreement with the Executive ; provided, however, the
Executive shall not be permitted to resign for Good Reason unless (A) the
Executive notifies the Company and the Board in writing of the occurrence of the
alleged Good Reason condition within sixty (60) days of the Executive becoming
aware of the occurrence of such condition; (B) the Company shall have a period
of not less than thirty (30) days following such notice (the “Cure Period”) to
remedy the alleged condition, during which time the Executive cooperates in good
faith with the Company’s efforts to remedy the condition; (C) the alleged Good
Reason condition is not remedied during the Cure Period; and (D) the Executive
terminates his employment within sixty (60) days after the end of the Cure
Period.  If the Company cures the alleged Good Reason condition during the Cure
Period in the Executive’s reasonable good faith judgment, Good Reason shall be
deemed not to have occurred.

 

(b)

Termination for Cause.  The Company may terminate the Executive’s employment
under this Agreement at any time for Cause.  For purposes of this Agreement,
“Cause” shall mean a determination by the Board that any of the following have
occurred:  (i) the Executive’s failure to follow the lawful and reasonable
directives of the Company or the Board; (ii) the Executive’s material violation
of any material Company policy, including any provision of a Code of Conduct or
Code of Ethics adopted by the Company; (iii) the Executive’s commission of any
act of fraud, embezzlement, dishonesty or any other willful or gross misconduct
that in the reasonable judgment of the Board has caused or is reasonably
expected to result in material injury to the Company; (iv) the Executive’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Executive owes an obligation of
nondisclosure as a result of the Executive’s relationship with the Company that
in the reasonable judgment of the Board has caused or is reasonably expected to
result in material injury to the Company; (v) the Executive’s conviction of, or
plea of guilty or “nolo contendere” to, a felony or misdemeanor (other than a
minor traffic offense); or (vi) the Executive’s material breach of any of his
obligations under this Agreement or any written agreement between the Executive
and the Company.  Except for any such event or condition which, by its nature,
cannot reasonably be expected to be cured, with respect to



--------------------------------------------------------------------------------

 

the events or conditions described in clauses (i), (ii) or (vi), the Executive
shall have thirty (30) days after receipt of written notice from the Company
specifying the events or conditions constituting Cause in reasonable detail
within which to cure any events or conditions constituting Cause, provided that
the Company serves notice of such events or conditions and intended termination
within sixty (60) days of the occurrence thereof, and such Cause shall not exist
unless either the Executive is not entitled to notice under this sentence, or,
if the Executive is entitled to such notice, he fails to cure such acts
constituting Cause within such thirty (30)-day cure period.  Termination of the
Executive’s employment shall not be deemed to be for Cause unless, prior to
termination, the Company delivers to the Executive copies of resolutions duly
adopted by the affirmative vote of not less than a majority of the Board (after
reasonable written notice is provided to the Executive and he is given a
reasonable opportunity, together with counsel, to be heard before the Board),
finding that the Executive has engaged in the conduct described in any of
(i)-(vi) above.  

 

(c)

Termination Upon Disability.  The Company may terminate the Executive’s
employment under this Agreement in the event of the Executive’s
“Disability.”  For purposes of this Agreement, “Disability” means that the
Executive becomes ill or is injured so that he is unable to perform the duties
required of him under this Agreement for a period of ninety (90) days.  Upon
such termination the Executive shall receive the Accrued Benefits.  

 

(d)

Termination Other Than for Good Reason or for Cause.  Subject to the provisions
of clauses (a) and (b) above, during the Term, upon one-hundred eighty (180)
days’  prior written notice (the “Notice Period”), the Company can terminate
this Agreement other than for Cause and the Executive can terminate this
Agreement other than for Good Reason.  In the event the Executive delivers
notice of his intention to terminate this Agreement other than for Good Reason,
the Company may, in its sole discretion, (i) require the Executive to continue
working during the Notice Period, in which case Executive will be entitled to
his normal compensation under this Agreement during the Notice Period, (ii)
relieve the Executive of some or all of his work responsibilities during the
Notice Period or (iii) terminate the Executive’s employment immediately and
provide the Executive with a payment in lieu of a Notice Period in the amount of
the Executive's Base Salary through the expiration of the Notice Period.  In no
event shall the Company’s termination of the Executive’s employment following
Executive’s delivery of written notice of his intention to resign constitute a
termination of the Executive’s employment by the Company without Cause.

 

(e)

Transfer of Responsibilities; Cooperation.  Upon the expiration or termination
of this Agreement, the Executive shall help assure the smooth transfer of
responsibilities to his successor, by coordinating with his successor and
helping familiarize him with the Company and the nature of the employment.  In
addition, upon the receipt of notice from the Company (including outside
counsel), the Executive agrees that while employed by the Company and for a
reasonable period thereafter, the Executive will respond and provide information
with regard



--------------------------------------------------------------------------------

 

to matters in which the Executive has knowledge as a result of his employment
with the Company, and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Novocure
Group, and will assist the Novocure Group in the prosecution of any claims that
may be made by the Novocure Group, to the extent that such claims may relate to
the period of the Executive’s employment with the Company (or any predecessor)
and were within the Executive’s knowledge.  The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company or another member of
the Novocure Group.  The Executive also agrees to promptly inform the Company
(to the extent the Executive is legally permitted to do so) if the Executive is
asked to assist in any investigation of the Company or another member of the
Novocure Group (or its actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or another member of the
Novocure Group with respect to such investigation, and will not do so unless
legally required.

 

(f)

Accrued Benefits.  Upon termination of the Executive’s employment for any
reason, the Company will pay or provide the Executive:  (i) any unpaid Base
Salary through the date of termination; (ii) redemption of annual leave, if any;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination, in a lump sum in cash within thirty (30) days after the date of
termination; (iv) benefits in accordance with the terms of the applicable plans
and programs of the Company; (v) release of sums and payments in respect of the
arrangements described in Section 2(d) in accordance with the terms thereof,
within fifteen (15) days after the date of termination; and (vi) redemption of
recuperation pay (d’mey havra’ah), all in accordance with applicable law and the
Company’s policies (items (i) through (vi) collectively, the “Accrued
Benefits”).

 

(g)

Certain Potential Additional Payments Upon Termination.  

 

1.

In addition to the Accrued Benefits, upon a termination of the Executive’s
employment by (i) the Company other than (A) for Cause or (B) as a result of the
Executive’s death or disability or (ii) by the Executive for Good Reason (each a
“Qualifying Termination”), then, except as otherwise set forth in Section
3(g)(2) below, and subject to the Executive’s timely execution of a waiver and
release of claims in substantially the form attached as Exhibit B (the
“Release”) within the time prescribed by the Company, the Company shall provide
the Executive with the Severance Adjustment if required to do so pursuant to
this Section 3(g)(i).  As soon as reasonably practicable following the date of
the Qualifying Termination, the Company shall cause the Insurance Company, in
the case of the Policy, and/or the custodian of the Pension Fund, in the case of
the Pension Fund, to determine the amount in the Policy and/or the Pension Fund,
as applicable, that is attributable to Company's contributions in respect of
severance payments for the benefit of the Executive (the “Contributed Policy
Value”).  If the Executive is entitled to receive the



--------------------------------------------------------------------------------

 

Severance Adjustment, the Severance Adjustment will be paid to the Executive in
a lump sum as soon as reasonably practicable following the determination of the
Executive’s entitlement to the Severance Adjustment.  The determination of the
Contributed Policy Value shall be final, binding and conclusive on the parties
for the purpose of determining whether the Executive is entitled to the
Severance Adjustment.  For purposes of this Section 3(g)(1), the “Severance
Adjustment” shall be equal to the positive difference, if any, between (X) the
Executive’s annual Base Salary as of the date of the Qualifying Termination and
(Y) the Contributed Policy Value.

 

2.

In addition to the Accrued Benefits, in the event of the Executive’s Qualifying
Termination within twelve (12) months following a Change in Control (as defined
in the Plan), then, in lieu of the payments and benefits under Section 3(g)(1)
above, and subject to the Executive’s execution and non-revocation of the
Release, the Company shall provide the Executive with the CIC Severance
Adjustment if required to do so pursuant to this Section 3(g)(2).  As soon as
reasonably practicable following the date of the Qualifying Termination, the
Company shall cause the Contributed Policy Value to be determined.  If the
Executive is entitled to receive the CIC Severance Adjustment, the CIC Severance
Adjustment will be paid to the Executive in a lump sum as soon as reasonably
practicable following the determination of the Executive’s entitlement to the
CIC Severance Adjustment.  The determination of the Contributed Policy Value
shall be final, binding and conclusive on the parties for the purpose of
determining whether the Executive is entitled to the CIC Severance
Adjustment.  For purposes of this Section 3(g)(ii) only, the “CIC Severance
Adjustment” shall be equal to the positive difference, if any, between (X) the
sum of two-times the Executive’s annual Base Salary and two-times the
Executive’s Target Bonus, each as in effect on the date of the Qualifying
Termination and (Y) the Contributed Policy Value.  In addition, subject to the
Executive’s execution and non-revocation of the Release, all stock options or
other equity or equity-based awards held by the Executive that have not
previously become vested and (if applicable) exercisable as of the date of the
Qualifying Termination shall, upon such termination, become immediately and
fully vested and exercisable, without regard to the terms of any applicable
award agreement or plan document, and such awards shall otherwise continue to
apply on the same terms.

4.

Confidentiality and Proprietary Information

 

(a)

During the term of this Agreement and thereafter, the Executive shall preserve
the confidentiality of all information relating to the business and activities
of the Novocure Group, including all information relating to their technology,
intellectual property, products, suppliers and clients, development and
marketing plans, business strategy and business model, any other information of
similar kind, and shall not reveal any such information to a third party of any
kind, or use



--------------------------------------------------------------------------------

 

it in any way out of the Novocure Group, or transmit to third parties any
information of a confidential nature that the Executive may have been given,
without the consent of the Company.  The foregoing shall not apply to
information, which can be proven that is:  (i) generally available to the
public, other than in violation of this Section 4(a); (ii) was already known to
the Executive prior to the disclosure thereto by the Novocure Group; (iii) was
rightfully received by the Executive prior to the execution hereof from a third
party without restriction on disclosure and without a breach of any
confidentiality obligation running directly or indirectly to the Company or any
member of the Novocure Group; or (iv) was approved for release by a written
authorization by the Company.  Notwithstanding the foregoing or any other
provision in this Agreement or otherwise, nothing herein shall prohibit the
Executive from reporting possible violations of United States federal or state
law or regulation to any governmental agency or entity or self-regulatory
organization including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures that are protected under the whistleblower
provisions of United States federal or state law or regulation (it being
understood that the Executive does not need the Company’s prior authorization to
make any such reports or disclosures and the Executive is not required to notify
the Company that he has made such reports or disclosures).

 

(b)

The Executive acknowledges and agrees that all trade secrets, works, concepts,
drawings, materials, documentation, procedures, diagrams, specifications,
models, processes, formulae, data, programs, knowhow, designs, techniques,
ideas, methods, inventions, discoveries, improvements, work products or
developments or other works of authorship (“Inventions”), whether patentable or
unpatentable, (x) that relate to the Executive work with the Company or any
other member of the Novocure Group, made, developed or conceived by him, solely
or jointly with others or with the use of any of the Novocure Group’s equipment,
supplies, facilities or trade secrets or (y) suggested by any work that the
Executive performs in connection with the Novocure Group, either while
performing his duties with the Novocure Group or on his own time, but only
insofar as the Inventions are related to his work as an employee of the Novocure
Group, will belong exclusively to the Company (or its designee and assigns),
whether or not patent applications are filed thereon.  The Executive will keep
full and complete written records (the “Records”), in the manner prescribed by
the Company, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company.  The Records will be the sole and
exclusive property of the Company (or its designee and assigns), and the
Executive will surrender them upon the termination of his employment, or upon
the Company’s request.  The Executive hereby assigns to the Company (and its
designees and assigns) the Inventions, including all rights in and to patents
and other intellectual property rights that may issue thereon in any and all
countries, whether during or subsequent to the term of this Agreement, together
with the right to file, in his name or in the name of the Company (or its
designee), applications for patents and equivalent rights (the
“Applications”).  The Executive will, at any time



--------------------------------------------------------------------------------

 

during and subsequent to the term of this Agreement, make such Applications,
sign such papers, take all rightful oaths, and perform all acts as may be
requested from time to time by the Company with respect to the Inventions and
the underlying intellectual property.  The Executive will also execute
assignments to the Company (or its designee or assigns) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions and the underlying intellectual
property for its benefit, all without additional compensation to the Executive
from the Company, but entirely at the Company’s expense.

 

(c)

In addition, the Inventions will be deemed “work made for hire,” as such term is
defined under the copyright law of the United States, on behalf of the Novocure
Group and the Executive agrees that the Novocure Group will be the sole owner of
the Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations or compensation to him.  If the Inventions, or any portion
thereof, are deemed not to be “work made for hire,” the Executive hereby
irrevocably conveys, transfers, assigns and delivers to the Novocure Group, all
rights, titles and interests in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the Inventions and the
underlying intellectual property, including without limitation, (A) all of his
rights, titles and interests in the copyrights (and all renewals, revivals and
extensions thereof) related to the Inventions and the underlying intellectual
property; (B) all rights of any kind or any nature now or hereafter recognized,
including without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and the underlying intellectual property; and (C) all
rights to sue at law or in equity for any infringement, or other unauthorized
use or conduct in derogation of the Inventions, known or unknown, prior to the
date hereof, including without limitation the right to receive all proceeds and
damages therefrom.  In addition, the Executive hereby waives any so-called
“moral rights” with respect to the Inventions.  The Executive hereby waives any
and all currently existing and future monetary rights in and to the Inventions
and all patents and other intellectual property rights that may issue thereon,
including, without limitation, any rights that would otherwise accrue to his
benefit by virtue of the Executive being an employee of or other service
provider to the Novocure Group. It is further agreed that the Executive’s Base
Salary and any other benefits and/or payments provided under this Agreement
already include any consideration the Executive may be entitled to for
Inventions developed or generated by him (or with Executive’s assistance or
contribution, as provided above) in accordance with Section 134 of the Patents
Law, 5727-1967), and the Executive shall not be entitled to receive any
additional consideration in this respect whatsoever.

 

(d)

To the extent that the Executive is unable to assign any of his right, title or
interest in any Invention under applicable law, for any such Invention and the
underlying intellectual property rights, the Executive hereby grants to the
Novocure Group an exclusive, irrevocable, perpetual, transferable, worldwide,



--------------------------------------------------------------------------------

 

fully paid license to such Invention and the underlying intellectual property,
with the right to sublicense, use, modify, create derivative works and otherwise
fully exploit such Invention and the underlying intellectual property, to assign
this license and to exercise all rights and incidents of ownership of the
Invention.

 

(e)

To the extent that any of the Inventions are derived by, or require use by the
Novocure Group of, any works, Inventions, or other intellectual property rights
that the Executive owns, which are not assigned hereby, the Executive hereby
grants to Novocure Group an irrevocable, perpetual, transferable, worldwide,
non-exclusive, royalty free license, with the right to sublicense, use, modify
and create derivative works using such works, Inventions or other intellectual
property rights, but only to the extent necessary to permit the Novocure Group
to fully realize their ownership rights in the Inventions.

5.

Restrictive Covenants

 

(a)

Non-Competition.  So long as the Executive is employed by the Company under this
Agreement and for the twelve (12)-month period following the termination of the
Executive’s employment with the Company for any reason (the “Restricted
Period”), the Executive agrees that he will not, directly or indirectly, without
the prior written consent of the Company, engage in Competition with the
Novocure Group.  “Competition” means participating, directly or indirectly, as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, consultant or in any other capacity whatsoever
in any business or in the development of any business if (A) such business
competes or would compete with the business of the Novocure Group (it being
understood that the business of the Novocure Group is the development and
commercialization of its proprietary tumor treating fields (TTF) therapy for the
treatment of solid tumor cancers (the “Business”)) and (B) the Executive’s
activities related to such business would create the opportunity for the
Executive to use confidential and proprietary information of the Novocure Group
in connection with any other product being developed, manufactured, supplied or
sold by any such business or business under development that competes with or
upon introduction of a product would compete with the Business.  For the
avoidance of doubt and by way of example, the foregoing restrictions would not
preclude the Executive from being employed by a pharmaceutical company during
the Restricted Period to the extent that the Executive’s activities at such
pharmaceutical company would not be directly related to the development,
marketing or sale of products that are directly competitive with the
Business.  Notwithstanding the foregoing, nothing contained in this Section 5(a)
shall prohibit the Executive from (i) investing, as a passive investor, in any
publicly held company provided that the Executive’s beneficial ownership of any
class of such publicly held company’s securities does not exceed one percent
(1%) of the outstanding securities of such class, or (ii) with the consent of
the Board, entering the employ of any academic institution or governmental or
regulatory instrumentality of any country or any domestic or foreign state,
county, city or political subdivision.



--------------------------------------------------------------------------------

 

(b)

Non-Solicitation of Customers.  The Executive agrees that during the Restricted
Period, he will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, customers of the Novocure Group to purchase goods or
services then sold by the Novocure Group from any other person or entity.

 

(c)

Non-Solicitation of Suppliers.  The Executive agrees that during the Restricted
Period, he will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, the Novocure Group’s suppliers to provide goods or
services then provided to the Novocure Group to any other person or entity in
Competition with the Novocure Group.

 

(d)

Non-Solicitation of Employees.  The Executive recognizes that he will possess
confidential information about other employees of the Novocure Group relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Novocure Group.  The
Executive recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Novocure Group in developing its business and in securing and retaining
customers, and has been and will be acquired by the Executive because of his
business position with the Novocure Group.  The Executive agrees that, during
the Restricted Period, he will not (x) directly or indirectly, individually or
on behalf of any other person or entity solicit or recruit any employee of the
Novocure Group to leave such employment for the purpose of being employed by, or
rendering services to, the Executive or any person or entity unaffiliated with
the Novocure Group, or (y) convey any such confidential information or trade
secrets about other employees of the Novocure Group to any person or entity
other than in the course of the Executive’s assigned duties hereunder and for
the benefit of the Novocure Group or as otherwise required by law or judicial or
administrative process.

 

(e)

Non-Disparagement.  The Executive and the Novocure Group agree that neither
will, nor induce others to, Disparage the Novocure Group or any of its past or
present officers, directors, employees or products, or the
Executive.  “Disparage” will mean making comments or statements to the press,
the Novocure Group’s employees or any individual or entity with whom the
Novocure Group has a business relationship, or any prospective new employer of
the Executive, that would adversely affect in any manner:  (i) the conduct of
the business of the Novocure Group (including, without limitation, any products
or business plans or prospects); or (ii) the business reputation of the Novocure
Group, or any of its products, or its past or present officers, directors,
employees, stockholders and affiliates, or the Executive.

 

(f)

The Executive acknowledges that the restrictions set under this Section 5 are
fair and reasonable, and are essential for protection of the Novocure Group’s
business, the Novocure Group’s proprietary rights and other legitimate interests
of the Novocure Group, in view of the nature of the business in which the
Novocure Group is engaged and its innovative course.  The Executive further
acknowledges that the above restrictions are customarily complied with by
persons situated in a



--------------------------------------------------------------------------------

 

similar position, correspond with fair dealing requirements and are adequate in
light of the Executive’s usage of Novocure Group resources during Executive’s
employment hereunder.  In addition, such restrictions are fully compensated for
by the Base Salary and benefits provided hereunder, and are not likely to have a
material adverse effect upon the Executive’s professional position and promotion
opportunities during the Restricted Period.

 

(g)

No Disclosure to Company.  The Executive represents and warrants that the
Executive has not and will not disclose to the Company or any member of the
Novocure Group any confidential information received by the Executive from any
third party, and subject to restriction on disclosure, or through breach of
confidentiality obligations, including without limitations any information
received by the Executive in connection with any prior employer-employee
engagement by the Executive.

 

(h)

Injunctive Relief.  It is further expressly agreed that the Novocure Group will
or would suffer irreparable injury if the Executive were to violate the
provisions of this Section 5, and that the Novocure Group would by reason of
such violation be entitled to injunctive relief in a court of appropriate
jurisdiction and the Executive further consents and stipulates to the entry of
such injunctive relief in such court prohibiting him from violating the
provisions of this Section 5.

 

(i)

The obligations contained in this Section 5 will survive the termination of the
Executive’s employment with the Company or any member of the Novocure Group and
will be fully enforceable thereafter.  If it is determined by a court of
competent jurisdiction that any restriction in this Section 5 is excessive in
duration or scope or extends for too long a period of time or over too great a
range of activities or in too broad a geographic area or is unreasonable or
unenforceable under the laws of that state, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by applicable law.

 

(j)

Return of Property.  On the date of the termination of the Executive’s
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), he will return all property belonging to the Novocure Group
(including, but not limited to, any Novocure Group provided laptops, computers,
cell phones, wireless electronic mail devices or other equipment, or documents
and property belonging to the Novocure Group, but not his personal rolodex to
the extent it contains only contact information).

6.

Indemnification; Directors and Officers Liability Insurance

In addition to any rights to indemnification to which the Executive may be
entitled under the Company’s articles of association, the Company shall
indemnify the Executive at all times during and after his employment terminates
for any reason to the maximum extent permitted under applicable law, including
its provisions regarding advancement of costs and attorneys’ fees, in connection
with any action, suit, investigation or proceeding based



--------------------------------------------------------------------------------

in whole or in part upon the Executive’s actions, inaction, or status as an
employee, officer, or director of the Company, except to the extent it is
finally determined by a court of competent jurisdiction that the Executive is
either not entitled to indemnification hereunder or otherwise or that any such
action or inaction by the Executive that gave rise to any such action, suit,
investigation or proceeding arose out of his own gross negligence, willful
misconduct or fraud.  The Company shall maintain directors and officers
liability insurance in commercially reasonable amounts (as reasonably determined
by the Board), and the Executive shall be covered under such insurance to the
same extent as any other senior executives of the Company, both during
employment and thereafter while potential liability exists.

7.

Assignment

Notwithstanding anything else herein, this Agreement is personal to the
Executive and neither the Agreement nor any rights hereunder may be assigned by
the Executive.  The Company may (subject to the written consent of the Executive
if required by applicable Israeli law) assign the Agreement to another member of
the Novocure Group or to any acquiror of all or substantially all of the assets
of the Company or the Parent or otherwise to any person in connection with a
Change in Control.  This Agreement will inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assignees of
the parties.

8.

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of such counterparts shall constitute one and the
same instrument, which may sufficiently be evidenced by any one counterpart.

9.

Individual Agreement; Entire Agreement

This Agreement is a special, individual agreement, contains the entire agreement
of the parties with respect to the subject matters addressed herein, and as of
the Effective Date, supersedes and replaces in its entirety the Prior
Agreement.  The collective agreements relating to the employees of the Novocure
Group (if any) shall not apply to the Executive.  Neither this Agreement nor any
term of this Agreement may be amended, discharged or terminated orally, but only
by a written instrument signed by the party to be bound thereby.  No provision
of this Agreement may be waived except in writing by the waiving party.  No
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy by either party, and no course of dealing between the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of, any right, power or remedy.  The provisions of this Agreement will
be deemed severable and the invalidity of unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof.  

10.

Compensation Recovery  

The payment of the Target Bonus and any other payments that may be made to the



--------------------------------------------------------------------------------

Executive regardless of whether the amount of such payment is determined based
on achievement of financial performance objectives, shall be subject to
recoupment in accordance with any clawback policy that Parent and/or the Company
has adopted, adopts or is otherwise required by applicable law to adopt, whether
pursuant to the listing standards of any national securities exchange or
association on which the Parent’s securities are listed, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or other applicable law.  Any such
recovered sum according to any clawback policy shall be deemed to be an agreed
upon debt of the Executive to the Company and the Company shall be entitled to
deduct any such recovered sum or any portion of it from any payment due to the
Executive by the Company, all in accordance with applicable law.

11.

Captions and Headings

The captions and descriptive headings in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

12.

Governing Law

This Agreement will be governed by, and construed under and accordance with, the
internal laws of the State of Israel, without reference to rules relating to
conflicts of laws.

 

13.

Taxes

The Company may withhold from any and all amounts payable to the Executive such
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

14.

Notices

Any notice required to be given pursuant to this Agreement shall be in writing
and shall be deemed to have been sufficiently given if sent by registered mail,
with all charges prepaid, addressed to the Company at its then principal
executive offices (Attention:  General Counsel) or to the Executive at the last
address in the Company’s records, or to either party at such other address as he
or it may from time to time specify for such purpose in a notice similarly
given.






--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

NovoCure (Israel) Ltd.

Asaf Danziger

/s/ Yoram Palti

/s/ Asaf Danziger

Name: Yoram Palti

Title: Director

 

 



--------------------------------------------------------------------------------

Appendix A
Approval by Minister of Labor and Welfare

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY ACCORDING TO SEVERANCE PAY LAW, 5723-1963

By virtue of my power under section 14 of the Severance Pay Law, 5723-1963 (the
“Law”), I certify that payments made by an employer commencing from the date of
the publication of this approval publication for his employee to a comprehensive
pension benefit fund that is not an insurance fund within the meaning thereof in
the Income Tax Regulations (Rules for the Approval and Conduct of Benefit
Funds), 5724-1964 (the “Pension Fund”) or to managers insurance including the
possibility of an insurance pension fund as aforesaid (hereinafter: the
“Insurance Fund”), including payments made by him by a combination of payments
to a Pension Fund and an Insurance Fund (hereinafter: the “Employer’s
Payments”), shall be made in lieu of the severance pay due to the said employee
in respect of the salary from which the said payments were made and for the
period they were paid (hereinafter: the “Exempt Salary”), provided that all the
following conditions are fulfilled:

(1)

The Employer’s Payments –

(a)

To the Pension Fund are not less than 14-1/3% of the Exempt Salary or 12% of the
Exempt Salary if the employer pays for his employee in addition thereto also
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee’s name in an amount of 2-1/3% of the Exempt
Salary. In the event the employer has not paid an addition to the said 12%, the
employer’s payments shall be only in lieu of 72% of the employee’s severance
pay;

(b)

To the Insurance Fund are not less than one of the following:

13-1/3% of the Exempt Salary, if the employer pays for his employee in addition
thereto also payments to secure monthly income in the event of disability, in a
plan approved by the Commissioner of the Capital Market, Insurance and Savings
Department of the Ministry of Finance, in an amount required to secure at least
75% of the Exempt Salary or in an amount of 2-1/2 % of the Exempt Salary, the
lower of the two (hereinafter: “Disability Insurance”);

11% of the Exempt Salary, if the employer paid, in addition, a payment to the
Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 2-1/3 % of the Exempt Salary, the Employer’s Payments shall replace
100% of the employee’s severance pay.

No later than three months from the commencement of the Employer’s Payments, a
written agreement is executed between the employer and the employee in which –

The employee has agreed to the arrangement pursuant to this approval in a text
specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as the
case may be; the said agreement shall also include the text of this approval;

The employer waives in advance any right, which it may have to a refund of
monies from his payments, unless the employee’s right to severance pay has been
revoked by a judgment by virtue of Section 16 and 17 of the Law, and to the
extent so revoked and/or the employee has withdrawn monies from the Pension Fund
or Insurance Fund other than by reason of an entitling event; in such regard
“Entitling Event” means death, disability or retirement at after the age of 60.



--------------------------------------------------------------------------------

This approval is not such as to derogate from the employee’s right to severance
pay pursuant to any law, collective agreement, extension order or employment
agreement, in respect of salary over and above the Exempt Salary.

 

 

ACKNOWLEDGED AND AGREED:

 

NovoCure (Israel) Ltd.

Asaf Danziger

/s/ Yoram Palti

Name:  Yoram Palti

Title: Director

/s/ Asaf Danziger

 

 

 






--------------------------------------------------------------------------------

אישור כללי בדבר תשלומי מעבידים לקרן פנסיה ולקופת ביטוח במקום פיצויי פיטורים לפי
חוק פיצויי פיטורים, התשכ"ג-1963

 

בתוקף סמכותי לפי סעיף 14 לחוק פיצויי פיטורים, התשכ"ג-1963 (להלן -החוק), אני מאשר
כי תשלומים ששילם מעביד החל ביום פרסומו של אישור זה, בעד עובדו לפנסיה מקיפה בקופת
גמל לקצבה שאינה קופת ביטוח כמשמעותה בתקנות מס הכנסה (כללים לאישור ולניהול קופות
גמל), התשכ"ד-1964 (להלן - קרן פנסיה), או לביטוח מנהלים הכולל אפשרות לקצבה או
שילוב של תשלומים לתכנית קצבה ולתכנית שאינה לקצבה בקופת ביטוח כאמור (להלן - קופת
ביטוח), לרבות תשלומים ששילם תוך שילוב של תשלומים לקרן פנסיה ולקופת ביטוח בין אם
יש בקופת הביטוח תכנית לקצבה ובין אם לאו (להלן - תשלומי המעביד), יבואו במקום
פיצויי הפיטורים המגיעים לעובד האמור בגין השכר שממנו שולמו התשלומים האמורים
ולתקופה ששולמו (להלן - השכר המופטר), ובלבד שנתקיימו כל אלה:

 

1.

תשלומי המעביד -

 

א.

לקרן פנסיה אינם פחותים מ–14.33% מן השכר המופטר או 12% מן השכר המופטר אם משלם
המעביד בעד עובדו בנוסף לכך גם תשלומים להשלמת פיצויי פיטורים לקופת גמל לפיצויים
או לקופת ביטוח על שם העובד בשיעור של 2.33% מן השכר המופטר. לא שילם המעביד בנוסף
ל–12% גם 2.33% כאמור, יבואו תשלומיו במקום 72% מפיצויי הפיטורים של העובד, בלבד;

 

 

ב.

לקופת ביטוח אינם פחותים מאחד מאלה:

 

 

(1)

13.33% מן השכר המופטר, אם משלם המעביד בעד עובדו בנוסף לכך גם תשלומים להבטחת
הכנסה חודשית במקרה אובדן כושר עבודה, בתכנית שאישר הממונה על שוק ההון ביטוח
וחסכון במשרד האוצר, בשיעור הדרוש להבטחת 75% מן השכר המופטר לפחות או בשיעור של
2.5% מן השכר המופטר, לפי הנמוך מביניהם (להלן - תשלום לביטוח אובדן כושר עבודה);

 

(2)

11% מן השכר המופטר, אם שילם המעביד בנוסף גם תשלום לביטוח אובדן כושר עבודה,
ובמקרה זה יבואו תשלומי המעביד במקום 72% מפיצויי הפיטורים של העובד, בלבד; שילם
המעביד נוסף על אלה גם תשלומים להשלמת פיצויי פיטורים לקופת גמל לפיצויים או לקופת
ביטוח על שם העובד בשיעור של 2.33% מן השכר המופטר, יבואו תשלומי המעביד במקום 100%
פיצויי הפיטורים של העובד.

 

2.

לא יאוחר משלושה חודשים מתחילת ביצוע תשלומי המעביד נערך הסכם בכתב בין המעביד לבין
העובד ובו -

 

א.

הסכמת העובד להסדר לפי אישור זה בנוסח המפרט את תשלומי המעביד ואת קרן הפנסיה וקופת
הביטוח, לפי הענין; בהסכם האמור ייכלל גם נוסחו של אישור זה;

 

ב.

ויתור המעביד מראש על כל זכות שיכולה להיות לו להחזר כספים מתוך תשלומיו, אלא אם כן
נשללה זכות העובד לפיצויי פיטורים בפסק דין מכוח סעיפים 16 או 17 לחוק ובמידה
שנשללה או שהעובד משך כספים מקרן הפנסיה או מקופת הביטוח שלא בשל אירוע מזכה; לענין
זה, "אירוע מזכה" - מוות, נכות או פרישה בגיל שישים או יותר.

 

3.

אין באישור זה כדי לגרוע מזכותו של עובד לפיצויי פיטורים לפי החוק, הסכם קיבוצי, צו
הרחבה או חוזה עבודה, בגין שכר שמעבר לשכר המופטר.

 

 

 

ט"ו בסיון התשנ"ח (9 ביוני 1998)

אליהו ישי, שר העבודה והרווחה

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Approved Outside Activities

 

N/A

 

1



--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Release Agreement

 

This RELEASE AGREEMENT (“Agreement”) made this [         ], [ ] (the “Effective
Date”), between NovoCure (Israel) Ltd. (including its successors and assigns,
the “Company”), and Asaf Danziger (the “Executive”).

 

 

1.

Release.

 

a.In consideration of the amounts to be paid by the Company pursuant to Section
3(g) of the employment  agreement, dated as of [●], 2016 (the “Employment
Agreement”),  the Executive, on behalf of himself and his heirs, executors,
devisees, successors and assigns, knowingly and voluntarily releases, remises,
and forever discharges the Company and its parent company, subsidiaries and
affiliates, together with each of their current and former principals, officers,
directors, shareholders, agents, representatives and employees, and each of
their heirs, executors, successors and assigns (collectively, the “Releasees”),
from any and all debts, demands, actions, causes of action, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which the Executive
ever had, now has, or may hereafter claim to have against the Releasees by
reason of any matter or cause whatsoever arising from the beginning of time to
the time he signs this Agreement arising out of his employment by, or
termination from employment by, the Company or the Novocure Group (the “General
Release”).  References herein to the “Novocure Group” shall mean and refer to,
collectively, the Company, Novocure Limited, a Jersey (Channel Islands)
corporation, and their respective direct and indirect subsidiaries and
affiliates.  This General Release of Claims shall apply to any Claim of any
type, including, without limitation, any and all Claims of any type that the
Executive may have arising under any applicable law and/or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and the Executive and shall further
apply, without limitation, to any and all Claims in connection with, related to
or arising out of the Executive’s employment relationship, or the termination of
his employment, with the Company.

 

b.For the purpose of implementing a full and complete release, the Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which the Executive or his heirs, executors, devisees, successors and
assigns may have and which the Executive does not now know or suspect to exist
in his favor against the Releasees, from the beginning of time until the time he
signs this Agreement, and this Agreement extinguishes those claims.

 

c. The Executive acknowledges and agrees that the Company has fully satisfied
any and all obligations owed to him arising out of his employment with or
termination from the Company, and no further sums or benefits are owed to him by
the Company or by any of the other Releasees at any time.

 

1



--------------------------------------------------------------------------------

 

d.Excluded from this General Release are any claims which cannot be waived by
law in a private agreement between employer and employee.  Additionally, this
General Release does not waive any right the Executive may have (i) to accrued
and vested benefits or benefits otherwise due under any applicable law (such as
salary, severance pay, redemption of annual leave and recuperation pay, advance
notice according to the applicable law, etc.) or (ii) to coverage and/or
indemnification by the Company pursuant to any directors’ and officers’
liability insurance coverage of the Company or pursuant to the organizational or
governance documents of the Company. 

 

2.Consultation with Attorney; Voluntary Agreement.  The Company advises the
Executive to consult with an attorney of his choosing prior to signing this
Agreement.  The Executive understands and agrees that he has the right and has
been given the opportunity to review this Agreement and, specifically, the
General Release in Section 1 above, with an attorney.  The Executive also
understands and agrees that he is under no obligation to consent to the General
Release set forth in Section 1 above.  Executive acknowledges and agrees that
the payments to be made to the Executive pursuant to Section 3(g) of the
Employment Agreement are sufficient consideration to require him to abide with
his obligations under this Agreement, including but not limited to the General
Release set forth in Section 1.  The Executive represents that he has read this
Agreement, including the General Release set forth in Section 1, and understands
its terms and that he enters into this Agreement freely, voluntarily, and
without coercion.

 

3.Effective Date; Revocation.  The Executive acknowledges and represents that he
has been given [twenty-one (21)/forty-five (45)]1 days during which to review
and consider the provisions of this Agreement and, specifically, the General
Release set forth in Section 1 above.  The Executive further acknowledges and
represents that he has been advised by the Company that he has the right to
revoke this Agreement for a period of seven (7) days after signing it.  The
Executive acknowledges and agrees that, if he wishes to revoke this Agreement,
he must do so in a writing, signed by him and received by the Company no later
than 5:00 p.m. Eastern Time on the seventh (7th) day of the revocation
period.  If no such revocation occurs, the General Release and this Agreement
shall become effective on the eighth (8th) day following his execution of this
Agreement.

 

4.Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.

 

5.Governing Law.  This Agreement and any other document or instrument delivered
pursuant hereto, and all claims or causes of action that may be based upon,
arise out of or relate to this Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Israel, without
reference to rules relating to conflicts of laws.

 

6.Entire Agreement.  This Agreement, the Employment Agreement and the other
agreements referred to in the Employment Agreement constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties.  The

 

1 

Consideration period to be determined at time of termination.

2



--------------------------------------------------------------------------------

 

Executive acknowledges and agrees that he is not relying on any representations
or promises by any representative of the Company concerning the meaning of any
aspect of this Agreement. 

 

7.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

NOVOCURE (ISRAEL) LTD.

By:
Name:
Title:

EXECUTIVE

By:

Name:  Asaf Danziger

Dated:

 

 

 

4

